Title: To George Washington from Brigadier General Casimir Pulaski, 29 December 1777
From: Pulaski, Casimir
To: Washington, George



Sir
Decemr 29th 1777

As I have nothing more in view, in giving the following Sistem, then the fullfilling my duty to introduce & maintain good order & render Capable of service the Corps I command, I hope my frequent representations will not frustrate those whose Zeal for the good of these States is known.
My Own Knowledge dictates the following Articles, which tho’ they

may not be perfect yet I am assured they are essentially for the better regulating our Cavalry.
Firstly, I begin by adopting regulations for the Service, Such as is practised in the King of Prussia’s army these may easily be printed in english & distributed in the different corps for the instruction of the officers & men & that the Same be Strictly observed & executed.
Secondly, During the time necessary to discipline our Cavalry It will be expedient to mount a Number of the militia for the purpose of disciplining the cavalry. I ask but Two months provided the whole are Kept in a body.
Thirdly, It will be necessary to appoint a master of exercise who Shall have the rank of Colonel, he will inspect into the exercise & instruct the officers in their Several dutys, a Corps of Volunteers may be formed under this officer, who may Serve as aids to the officers that may be detatched on Separate Commands, this is a method to instruct the youth.
Fourthly The Strength of the Cavalry is not equal to the Service required of it, It must be augmented. I think that each Troop Should Consiste of at least one Captn Two Lieuts. one Cornet, Two Sergts eight Corporals, & Sixty four Dragoons, this would make an augmentation in each regiment of Twelve Lieuts. Forty eight Corporals & one hundred & eighty privates. I wish also to raise a Squadron of Lancemen which I will command in person having Under me one Captn Two Lieuts. one Cornet, four Sergts eight Corporals & one hundred & Twenty eight privates with those means I will undertake to perform every Service necessary & Continue the Campaign through the winter.
Fifthly, A place Should be assigned as a depository for the Cavalry, this place Should be Kept by an officer of the Invalids who Should maintain good order & have Charge of the magazines & Stores with orders to recruit.
Sixthly, We are defficient in officers Skilled in the Service of the Cavalry we have Some Vacancys already & if the plan of augmentation takes place there will be more, I am acquainted with Some good officers who have Served in the Cavalry & who at present have no employ. Shall do myself the Honor to recommend them in time & place.
Seventhly, It is absolutely necessary that we be provided with every article requisite, not only for the Number in Service, but that their be a Surplus of every Article deposited in Store to replace the losses we may meet with during the Campaign by this precaution the Service of the cavalry, may without interuption be performed & a perfect order maintained.
Eighthly, If the Honorable Congress will be at the expence of Cloathing & arming the Cavalry; I am acquainted with a Gentelman who will undertake to purchase them both, at the price they Cost the King of France—Freight excepted.

Ninthly, If the Qr Mr General Should be Charged with the equipment of the Cavalry I flatter myself the means I Shall propose will not be rejected by him.

C. Pulaski Gnl of Cavalry

